United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fenton, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-317
Issued: May 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2014 appellant, through counsel, filed a timely appeal from the
October 20, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed from the most recent OWCP merit decision dated
March 15, 2013 and the filing of this appeal on November 25, 2014, the Board lacks jurisdiction
to review the merits of the claim pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This is the third time the present case has been before the Board. By decision dated
November 28, 2012, the Board affirmed a December 15, 2011 decision, finding that appellant
did not meet her burden of proof to establish that her claimed de Quervain’s tenosynovitis or
intersection syndrome was causally related to employment factors.2 In a decision dated
September 10, 2013, the Board affirmed an OWCP decision dated March 15, 2013. The Board
again found that appellant did not meet her burden of proof to establish that she claimed
de Quervain’s tenosynovitis or intersection syndrome was causally related to work factors.3 The
facts and circumstances of the case up to that point are set forth in the Board’s prior decisions
and are incorporated herein by reference.
There was evidence in the prior appeal relevant to the present appeal before the Board.
Appellant was treated for right wrist pain by Dr. A. George Dass, a Board-certified orthopedic
surgeon, from November 23 to December 9, 2009. She reported experiencing right wrist pain for
the past two years which was aggravated by her job as a mail carrier. Dr. Dass diagnosed right
de Quervain’s tenosynovitis and recommended cortisone injections and bracing. In a February
22, 2010 report, he treated appellant for worsening chronic right wrist pain, moderate to severe.
Dr. Dass diagnosed right de Quervain’s tenosynovitis and recommended a right de Quervain’s
release.
In an August 26, 2010 report, Dr. Dass noted appellant’s complaints of right wrist pain
related to her job as a rural carrier. Appellant’s job involved handling mail and using her wrists
in a radial to ulnar deviation manner which was very repetitive in nature. Her pain was moderate
to severe and required splinting and anti-inflammatory medications. Dr. Dass diagnosed right
de Quervain’s tenosynovitis and opined that, given appellant’s history as a mail handler and the
repetitive nature of her job, the right de Quervain’s tenosynovitis was caused or significantly
aggravated by her work activities.
On September 10, 2014 appellant, through counsel, requested reconsideration. She
referenced a September 8, 2014 report from Dr. Dass. Appellant indicated that based upon the
new evidence the prior decision should be vacated.
In his September 8, 2014 report, Dr. Dass noted reviewing appellant’s job duties. He
diagnosed de Quervain’s tenosynovitis or intersection syndrome based on the history and the
physical examination. Dr. Dass explained that most patients affected by de Quervain’s or
hypothyroidism are women and risk factors include diabetes, hypothyroidism, pregnancy,
and radial and ulnar deviation of the wrist for de Quervain’s and flexion and extension for
intersection syndrome. Physical examination revealed tenderness over the first dorsal
compartment with swelling, positive Finkelstein’s test and tenderness over the dorsal distal
forearm over the second compartment. Treatment included bracing, anti-inflammatories,
cortisone injections, and possibly surgery. Appellant’s conditions were self-limiting and usually
resolve without permanent deficit or disability. Dr. Dass noted that her repetitive job duties can
2

Docket No. 12-484 (issued November 28, 2012).

3

Docket No. 13-1166 (issued September 10, 2013).

2

be aggravating factors. Appellant submitted a statement which listed her job duties, which
included handing 450 to 750 customers, casing flats, sorting and casing letter mail, casing raw
mail, loading bundles into trays, and moving trays. She indicated that all of these movements
required grasping, pinching, twisting, pulling, and pushing of her hand and wrist which were
done 3,000 to 8,000 times a day, five days a week.
In an October 20, 2014 decision, OWCP denied appellant’s request for reconsideration as
the evidence submitted was insufficient to warrant a merit review of the Board’s September 10,
2013 decision.4
LEGAL PRECEDENT
Under section 8128(a) of FECA,5 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or his written application for reconsideration, including all
supporting documents, sets forth arguments, and contain evidence that: “(1) Shows that OWCP
erroneously applied or interpreted a specific point of law; (2) Advances a relevant legal argument
not previously considered by OWCP; or (3) Constitutes relevant and pertinent new evidence not
previously considered by OWCP.”6
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.7
ANALYSIS
OWCP denied appellant’s occupational disease claim as the medical evidence did not
demonstrate that the claimed medical condition was causally related to the established workrelated events. It denied her reconsideration request without a merit review.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In her request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. Rather, her September 10, 2014 request argued that there
was sufficient medical evidence to establish that her de Quervain’s disease and intersection
syndrome were causally related to her work duties.
Appellant referenced Dr. Dass’
September 10, 2014 report, which she believed provided a detailed and well-reasoned opinion
4

OWCP is not authorized to review the Board’s decisions. Although the September 10, 2013 decision was the
last merit decision, the hearing representative’s December 15, 2011 decision is the appropriate subject of possible
modification by OWCP. 20 C.F.R. § 501.6(d).
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.608(b).

3

that her de Quervain’s disease and intersection syndrome was the direct result of the workrelated activity. These assertions do not show a legal error by OWCP or a new and relevant legal
argument. The underlying issue in this case is whether appellant submitted medical evidence
establishing that her de Quervain’s disease and intersection syndrome were causally related to
her work duties. There remains a medical issue which must be addressed by relevant new
medical evidence.8
Appellant submitted a September 8, 2014 report from Dr. Dass who reviewed her job
duties and diagnosed de Quervain’s tenosynovitis or intersection syndrome based on the history
and the physical examination. Dr. Dass explained that most patients affected by de Quervain’s
or hypothyroidism were women with risk factors of diabetes, hypothyroidism, pregnancy,
and radial and ulnar deviation of the wrist for de Quervain’s and flexion and extension for
intersection syndrome. He noted findings and diagnosed de Quervain’s tenosynovitis or
intersection syndrome. Dr. Dass stated that these two conditions are self-limiting and usually
resolve without permanent deficit or disability. Appellant’s job duties, which are repetitive in
nature, can be aggravating factors. Although this report is new, it is not relevant because it is
similar to Dr. Dass’ reports dated November 23 and December 9, 2009, February 22 and
August 26, 2010, previously considered and found to be insufficient.9 Therefore, this new
evidence is not relevant and is insufficient to warrant reopening the case for a merit review.
Appellant also submitted a statement which listed her job duties and the movements
required by those duties. The underlying issue in this claim is whether the medical evidence
establishes that her claimed condition was caused or aggravated by her work duties. The list of
job duties is not relevant to this medical issue. Therefore, this new evidence is not relevant to the
underlying point at issue and is insufficient to warrant reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, did not advance a relevant legal argument, or submit relevant and
pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608, OWCP properly
denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

8

See Bobbie F. Cowart, 55 ECAB 746 (2004).

9

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case. C.N., Docket No. 08-1569 (issued December 9, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the October 20, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

